Citation Nr: 1628574	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  13-08 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for esophageal cancer, to include as secondary to service-connected prostate cancer status post radical prostatectomy. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970, to include service in the Republic of Vietnam.  He died in November 2009; his surviving spouse has been substituted as the appellant for purposes of processing the appeal to completion.  38 U.S.C.A. § 5121A (Supp. 2013).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which denied the claim for service connection for esophageal cancer.

In January 2014, the Board remanded the claim to provide the appellant with proper notice and to obtain an addendum opinion based on the information of record available at the time of the Veteran's death.  The Board then denied the claim in a May 2015 decision.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court granted a Joint Motion for Remand which set aside the May 2015 Board decision and remanded the matter for further adjudication consistent with the Joint Motion.

To the extent that the appellant is continuing to make a claim under 38 U.S.C.A. § 1151 regarding treatment received at the Walter Reed Army Medical Center, the Board notes that Walter Reed is a military hospital and not a VA hospital.  Furthermore, such a claim was not filed prior to the Veteran's death.  Thus, the Board does not have jurisdiction to consider such claim in this decision, and the issue is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2016, the parties to the Joint Motion have determined that the Board neglected to comport with its duty to assist by failing to ensure that inpatient records were requested from Walter Reed Army Medical Center.  As such, the Board will remand this matter in order to request those records.  Additionally, as instructed by the parties to the Joint Motion, if such records are not found or unavailable, the AOJ should make such a finding of unavailability.  See 38 C.F.R. § 3.159(c)(2) and (e).

The Board notes that the appellant has reported that the Veteran's treatment at Walter Reed Army Medical Center was for a gunshot wound incurred in service.  See April 2016 Statement in Support of Claim.  She reported that the Veteran was taken to Walter Reed "during that time he serve[d] in service."  Id.  However, service treatment records are negative for any evidence of a gunshot wound including on a February 1970 separation examination.  Similarly, post service VA treatment records dated in May 1971 and October 1973 are negative for reports of a gunshot wound, despite reference to the Veteran's service in conjunction with treatment.  Indeed, the first report of a history of a gunshot wound in service appears in treatment records March 1985.  While the Board does not doubt the sincerity of the appellant's belief, based on the foregoing, it is unclear whether the Veteran was actually ever treated at Walter Reed Army Medical Center in Washington, DC.  He was treated at the VA Hospital in Washington, DC, in early 1971 for right subphrenic and hepatic abscess and mesenteric adenitis and those medical reports are in the claims file.  In any event, as the parties to the Joint Motion have ordered further requests for such records, such will be accomplished on remand.
Additionally, a new opinion is necessary on remand.  In this regard, the parties to the Joint Motion have determined that January 2011 and May 2014 VA examinations relied upon by the Board are inadequate, in particular, because the examiners did not provide rationale for the opinions that the Veteran's esophageal cancer was not related to service or to his service-connected prostate cancer.  The parties also found that the May 2014 opinion is not responsive to the Board's prior remand instructions.  Therefore, a new examination is necessary. 

Finally, the Board observes that there appear to be outstanding relevant VA treatment notes.  In this regard, a March 2013 statement of the case (SOC) references a review of VA treatment notes dating from April 19, 2009, through November 13, 2009.  However, those records do not appear in the claims file.   Additionally, available VA treatment records dating from November 13, 2009, refer to prior July and October 2009 VA treatment related to esophageal cancer (including the initial diagnosis) and a November 2009 admission history and physical for which there are no associated records.  There also appear to be records related to the Veteran's inpatient stay at the time of his death that that were scanned into the Veteran's electronic medical records on November 17, 2009, but were not included with the obtained VA treatment notes.  Similarly, the appellant has submitted VA treatment notes showing imaging performed in September 2009 related to the Veteran's esophageal cancer, but the treatment notes related to that visit are not of record.  As such, relevant records should be obtained on remand.  Further, given that the appellant's claim relates to the Veteran's prostate cancer, the Board finds that all outstanding VA treatment notes since the Veteran's 2005 prostate cancer diagnosis should be obtained.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the appellant to complete a new authorization form for the release of the Veteran's treatment records from Walter Reed Army Medical Center.  After securing the necessary release, request the Veteran's inpatient treatment records from that facility.  If any requested records cannot be obtained, the appellant and her representative should be notified of such.

A formal finding regarding unavailability of any missing documents should be issued if necessary, and the Veteran and his representative notified of such.

2.  Obtain ongoing VA treatment records dating from April 2005.

3.  After proper notice has been afforded, return the claims file to the reviewer who provided the May 2014 medical opinion, if available, for an addendum that addresses the etiology of the late Veteran's esophageal cancer.

Following review of the evidence of record, the reviewer is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's esophageal cancer was incurred in or aggravated by the Veteran's military service, to include as secondary to his service-connected prostate cancer.  If the Veteran's prostate cancer aggravated, contributed to or accelerated any esophageal cancer-related pathology, the reviewer must state to what extent the disability did so.

In providing the foregoing opinion, the examiner should address an October 2009 scan noting "[i]nterminate foci of moderate activity in the mediastinum and hila which may represent reactive nodes or metastatic disease."  The examiner should clarify whether the possible "metastatic disease" relates to metastasis of prostate cancer or metastasis of esophageal cancer.

In addition, the reviewer should provide an opinion as to the medical probability that the Veteran's esophageal cancer was related to the Veteran's conceded in-service exposure to Agent Orange.  While the Agent Orange regulations do not list esophageal cancer as a cancer caused by Agent Orange, did the Veteran's exposure to tactical herbicides such as Agent Orange play any role in his development of esophageal cancer? Why or why not? 

The reviewer is asked to consider the May 5, 1990 Report to the Secretary of the Department of Veterans Affairs on the Association Between Adverse Health Effects and Exposure to Agent Orange (reported by Special Assistant Admiral E.R. Zumwalt, Jr.), which, in pertinent part, found that there was adequate evidence to reasonably conclude that it was at least as likely as not that there was a relationship between exposure to Agent Orange and esophageal cancers and cite to the current medical literature.
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 

As this case was remanded by the Court, it is important for the examiner to explain the conclusions reached, to specifically include any reasoning for why the late Veteran's esophageal cancer is not directly related to service, to include as due herbicide exposure therein, or not caused or aggravated by his prostate cancer.  

If the examiner is unable to provide an opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

4.  To help avoid future remand, the RO must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be taken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completion of the above, review the expanded record and determine if the claim can be granted. If the appellant's claim remains denied, issue a supplemental statement of the case and afford the appellant an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




